    Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

COMPLETE LOGISTICAL SERVICES,             *                  Civil Action No.: 18-3799
LLC,                                      *
    Plaintiff                             *                  Judge: Eldon E. Fallon
                                          *
versus                                    *                  Magistrate Judge: Michael North
                                          *
DONALD RULH, JR., ARNOLD BAKER,           *
MORRIS KAHN, MICHELLE ELWELL, and *
SHAWANA HARRIS,                           *
       Defendants.                        *
___________________________________________

                        STATEMENT OF UNCONTESTED FACTS

       Defendant/counterclaimant Donald Rulh, Jr. respectfully submits this Statement of

Uncontested Facts in further support of his Motion for Partial Summary Judgment and avers as

follows:

       1. Mr. Rulh is a second-generation maritime professional and has literally grown up in

           the maritime industry, owning and operating different maritime businesses with his

           family. Second Declaration of Donald Rulh, Jr. (hereafter, “Rulh 2nd Dec.”) ¶ 3,

           Exhibit “A”, hereto.

       2. As a young child, Mr. Rulh would accompany his father and uncle going onto foreign

           flagged vessels along the United States Gulf Coast. Rulh 2nd Dec., ¶ 4.

       3. In high school, Mr. Rulh worked in dispatching and commercial transportation,

           servicing clients in the oil and gas and international shipping industries. Id.

       4. After college, in 1996, Mr. Rulh opened Ocean Air Services, Inc. with his father and

           uncle, providing freight forwarding services for shipping companies doing business

           along the United States Gulf Coast and the Mississippi River. Id.

       5. Mr. Rulh has also worked as a domestic and international shipping agent/manager for
                                                 1
Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 2 of 8



     the offshore and inshore international shipping industry. Id.

  6. As part of this job, Mr. Rulh provided coordination services for domestic and

     international ship owners and cargo charters in the United States and abroad. Id.

  7. Throughout his career, Mr. Rulh has built countless contacts in the maritime industry.

     Rulh 2nd Dec., ¶ 5.

  8. In June of 2010, Mr. Rulh brought together Spencer Sens, a long-term employee of one

     of his family’s customers, and Dr. Natchez Morrice, III, a family friend with no

     maritime background, to form CLS. Rulh 2nd Dec., ¶ 6.

  9. CLS is a Louisiana company that has or has had offices in Gretna, Harvey, New Orleans

     East, Chalmette, and Broussard, Louisiana. Rulh 2nd Dec., ¶ 7.

  10. CLS’s Operating Agreement was executed in August of 2011. Rulh 2nd Dec., ¶ 8.

  11. CLS started out as a project management and logistics company and almost

     immediately obtained work on the NASA forensic investigation of the BP Oil Spill

     Macondo Oil Well Blowout Preventer. Rulh 2nd Dec., ¶ 9.

  12. At the time of CLS’s formation, Mr. Sens was working for Agility Logistics (one of

     Mr. Rulh’s family’s clients), and Dr. Morice did not have any maritime experience, so

     Mr. Rulh ran CLS almost singlehandedly. Rulh 2nd Dec., ¶ 10.

  13. During Mr. Rulh’s work on the Macondo project, he began doing middleman staffing

     work on behalf of CLS, which would end up being the primary focus of its business.

     Rulh 2nd Dec., ¶ 11.

  14. The staffing business relies heavily on relationships, which Mr. Rulh had cultivated

     throughout his life and career. Rulh 2nd Dec., ¶ 12.



                                          2
        Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 3 of 8



           15. During late fall of 2017, Mr. Rulh started to sense that the business partners he brought

                together were conspiring to freeze him out of his business. Rulh 2nd Dec., ¶ 14.

           16. In mid-December of 2017, before Mr. Rulh was made an assignee of the company, all

                members of CLS had discussed retaining Postlethwaite & Netterville to evaluate all

                membership interests in CLS, Fourchon Launch Services, LLC (“FLS”), and Trash

                Doctors, LLC (“TD”), but only for the specific purpose of a possible reorganization of

                the owners of CLS, FLS, and TD. Corporate Deposition of CLS, (hereafter “CLS

                Depo.”), Exhibit “B”, hereto, p. 97, ln. 9-17.

           17. In early 2018, Mr. Rulh was notified that his suspicions were correct, and that his

                business partners had taken steps toward freezing him out of CLS. Rulh 2nd Dec., ¶ 15.

           18. On January 12, 2018, CLS overtly indicated its intent to commence freezing Mr. Rulh

                out of CLS, based on a cryptic provision of the CLS Operating Agreement1 by calling

                a members’ meeting for January 22, 2018 to discuss trumped up charges that Mr. Rulh

                had somehow damaged CLS (hereinafter the “First Meeting”) and to thus make him an

                “assignee” of the company. Verified Amended Complaint (Rec. Doc. No. 98), ¶ 63.

           19. The conduct complained of was so de minimis that it should not be read as anything

                but a pretext to diminish Mr. Rulh’s control of the company and also the value of his

                interest in the company. For example, CLS complained of Mr. Rulh taking his back

                owed salary from the company accounts, but this was after Mr. Rulh discovered and

                brought to light multiple financial irregularities in CLS’s books, as well as routine

                forging of company documents. Rulh 2nd Dec., ¶ 16.

           20. Mr. Rulh’s actions also occurred after CLS refused to pay him his back salary and while


1
    Exhibit “A”, Exh. “1”, thereto.
                                                      3
Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 4 of 8



     CLS was bonusing other employees and throwing lavish parties. Hypocritically, CLS

     never took any action when another member, Trey Morice, took $200,000.00 for no

     reason and has never paid those monies back to CLS. CLS Depo, pp. 216-220.

  21. Another, incident of alleged harmful conduct was Mr. Rulh allegedly being drunk at a

     Christmas party in 2013, some four (4) years prior to the decision to expel, as well as

     an alleged incident completely based on hearsay of a non-employee.        All of these

     complaints were first voiced after Mr. Rulh brought to light the aforementioned

     financial irregularities. Rulh 2nd Dec., ¶ 16.

  22. On that same day Mr. Rulh was made an “assignee”, CLS issued a notice to its

     members, setting a meeting for February 26, 2018 for CLS to authorize Postlewaithe

     & Netterville to provide CLS a financial evaluation of Mr. Rulh’s interest in CLS

     (hereinafter the “Second Meeting”). Verified Amended Complaint (Rec. Doc. No. 98),

     ¶ 65, 67.

  23. On June 5, 2008, Postlethwaite & Netterville, through Jason MacMorran, issued its

     valuation opinion that the expulsion price for Mr. Rulh’s ownership interest as of

     February 28, 2018 was ($172,664); thus, meaning, absurdly, that Mr. Rulh was better

     off giving his interest away for free. Verified Amended Complaint (Rec. Doc. No. 98),

     ¶ 68.

  24. Mr. MacMorran invoked Section 10.3 of the Operating Agreement for: (1) the right to

     expel Mr. Rulh; (2) pay him the expulsion price; and (3) pay that amount over 120

     equal installments. The report/opinion employed a fair market value methodology

     provided for by Section 11.3 of the Operating Agreement, a completely irrelevant

     provision that pertains to redeeming the interest of an assignee, who has not been made

                                            4
Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 5 of 8



     a member, not a member being treated as an assignee. Report of Postlethwaite &

     Netterville (hereafter “P&N/MacMorran Report”), Exhibit “C”, hereto.

  25. The P&N/MacMorran Report drafted for purposes of Mr. Rulh’s expulsion was

     submitted verbatim in this litigation as CLS’s expert report in support of its request for

     declaratory judgment. Exhibit “D”, hereto, Email from Arthur Kraatz to J. Geoffrey

     Ormsby.

  26. On June 8, 2018, CLS issued a notice setting a members’ meeting for July 23, 2018 to

     finalize the expulsion of Mr. Rulh from CLS and to determine the amount CLS would

     pay Mr. Rulh for his membership interest (hereinafter “the Third Meeting”). Verified

     Amended Complaint (Rec. Doc. No. 98), ¶ 68.

  27. On July 6, 2018, consistent with the Operating Agreement, Mr. Rulh provided a

     financial evaluation for his interest in CLS for consideration at the July 23, 2018

     meeting. Rulh 2nd Dec, ¶ 27, Exhibit “2”, thereto.

  28. On July 23, 2018, Mr. Rulh was formally expelled from CLS, and the expulsion price

     was set, without any appreciable or proper forensic support, at a mere $3,300.00.

     Verified Amended Complaint (Rec. Doc. No. 98), ¶ 69.

  29. On July 24, 2018, corporate counsel for CLS, Mark Fullmer of Phelps Dunbar LLP,

     reiterated that the members, “acting in accordance with Section 10.3 of the

     Operating Agreement” transmitted the company’s offer of a mere $3,300.00 for Mr.

     Rulh’s interest, even though Postlethwaite & Netterville had valued the company at

     over $10,000,000.00. July 24, 2018 Correspondence of Mark A. Fulmer, Exhibit “E”

     hereto.



                                           5
Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 6 of 8



  30. Section 10.3 of CLS’s Operating Agreement, titled “Expulsion,” governs the valuation

     of an expelled member’s interest. CLS Operating Agreement, Section 10.3. Rulh 2nd

     Dec., ¶ 8, Exhibit “1”, thereto.

  31. The Operating Agreement expressly differentiates “expulsion” from “withdrawal”,

     with “withdrawal” being addressed in Section 10.2 of the Operating Agreement. Rulh

     2nd Dec., ¶ 29, Exhibit “1”, thereto.

  32. Section 10.3 states that, “if the actions of the member are egregious enough to warrant

     full expulsion, then the members may convene no earlier than 30 days from the date of

     the vote to have a financial evaluation of the offending member’s interest.” Rulh 2nd

     Dec., ¶ 30, Exhibit “1”, thereto.

  33. Section 10.3 goes on to state that, “[i]f the offending member wishes to introduce his

     own evaluation price at the meeting, then he must request that his independent

     evaluation should be considered.” Rulh 2nd Dec., ¶ 31, Exhibit “1” thereto.

  34. The members agreed to include specific language in the Operating Agreement requiring

     that the expulsion “price shall take into account all losses caused by the offending

     member whether actual or speculative.” Rulh 2nd Dec., ¶ 32, Exhibit “1”, thereto.

  35. Section 10.3 does not require that the valuation price take into account any discounts

     whatsoever. Rulh 2nd Dec., ¶ 33, Exhibit “1”, thereto.

  36. Section 10.3 does not even contain the word “discount.” Rulh 2nd Dec., ¶ Exhibit “1”,

     thereto.

  37. Mr. MacMorran prefaced its valuation, as follows:

       [We] have prepared and enclosed [our] independent estimate of value of
       Donald Rulh, Jr.’s ownership interest in Complete Logistical Services, LLC
       as of February 28, 2018, including an analysis to consider losses caused by
       Mr. Rulh to arrive at an expulsion price in accordance with Section 10.3 of
                                             6
Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 7 of 8



       Complete Logistical Services, LLC’s Operating Agreement.

     P&N/MacMorran Report, p. 1.

  38. Consistent with Section 10.3, Postlethwaite & Netterville opined as to purported

     damages allegedly caused by Mr. Rulh and unjustifiably deducted more than

     $2,000,000.00 right off the top of his overall $10,127,737.00 valuation of CLS.

     P&N/MacMorran Report, p. 12.

  39. Despite acknowledging that its valuation was in accordance with Section 10.3,

     Postlethwaite & Netterville’s valuation improperly included a thirty-five percent (35%)

     discount for lack of marketability, which, as established, is not provided for in Section

     10.3. P&N/MacMorran Report, pp. 15-18.

  40. Mr. MacMorran relied on no other colorable factual or legal basis for employing these

     discounts in the face of the explicit expulsion provision in the Operating Agreement.

  41. Section 11.2 of the Operating Agreement, entitled “Right of Redemption of Assignee’s

     Interest,” states:

       If an assignee is not admitted as a member, the company has the option, but
       not the obligation, to redeem the assignee’s economic rights and the
       assignor’s membership interest. The decision to exercise the company’s
       option to redeem shall be made by a majority of the remaining members. The
       redemption price shall be the redemption price calculated and paid as
       provided in Section 11.3.

     Rulh 2nd Dec., ¶ 34, Exhibit “1”, thereto

  42. Section 11.3 goes on to discuss how the redemption price is calculated, stating:

       The “redemption price” shall be the fair market value of the membership
       interest based on a “going concern” valuation and taking into consideration
       valuation discounts for lack of control, minority interest, and lack of
       marketability. If the fair market value of the membership interest cannot be
       agreed upon by the company and the assignee, the fair market value shall be
       determined by appraisal. The company and the assignee shall appoint an
       independent qualified appraiser to determine the fair market value. If they
                                           7
    Case 2:18-cv-03799-EEF-MBN Document 209-7 Filed 04/16/19 Page 8 of 8



            are unable to agree upon a single appraiser, each shall appoint a qualified
            independent appraiser. Each appraiser shall independently determine the fair
            market value of the membership interest. The redemption price shall be the
            fair market value determined by the single appraiser or, if unable to agree on
            a single appraiser, the average of the values determined by the three
            appraisers.

          Rulh 2nd Dec., ¶ 35, Exhibit “1”, thereto

       43. It is telling that a majority of CLS’s members never voted to exercise CLS’s option to

          redeem Mr. Rulh’s membership interest while he was an assignee. Rulh 2nd Dec., ¶ 36.

       44. There was no effort by CLS to agree upon the fair market value of Mr. Rulh’s

          membership interest with Mr. Rulh. Rulh 2nd Dec., ¶ 37.

       45. There was no agreement between CLS and Mr. Rulh upon a single appraiser after Mr.

          Rulh was made an assignee. Rulh 2nd Dec., ¶ 38.

                                            Respectfully submitted,


                                            /s/ J. Geoffrey Ormsby
                                            RANDALL A. SMITH (#2117)
                                            J. GEOFFREY ORMSBY, T.A. (#24183)
                                                    -OF-
                                            SMITH & FAWER, L.L.C.
                                            201 St. Charles Avenue, Suite 3702
                                            New Orleans, Louisiana 70170
                                            Telephone: (504) 525-2200
                                            Telecopy: (504) 525-2205

                                            Counsel for Donald Rulh, Jr.




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 16th day of April 2019, the foregoing has been
electronically filed with the Clerk of Court by using the CM/ECF filing system, which will send
notice of electronic filing to all counsel of record.

                                            /s/ J. Geoffrey Ormsby

                                               8
